                                                         United States District Court
                                                        Central District of California
                                                                  **AMENDED

 UNITED STATES OF AMERICA vs.                                               Docket No.             2:17-cr-00403-SVW

 Defendant     Efren Joshua Hernandez                                       Social Security No. N       O     N     E
       Hernandez Almendarez, Efren;"Youngster";
                                                                            (Last 4 digits)
 akas: "Acid";"FourCrew";"Youngsten"




                                                                                                                   MONTH       DAY     YEAR
              In the presence ofthe attorney for the government, the defendant appeared in person on this date.       08        20      2018


  COUNSEL                                                             Andre Townsend,DFPD
                                                                           (Name of Counsel)

    PLEA            ~X GUILTY,and the court being satisfied that there is a factual basis for the plea. ~       NOLO    ~  NOT
                                                                                                             CONTENDERS   GUILTY
  FINDING  There being afording/verdict of GUILTY, defendant has been convicted as charged of the offenses) o£
          Felon in Possession of a Firearm and Ammunition in violation of 18 U.S.C. § 922(8)(1) as charged in Count One of the
          Indictment
JUDGMENT The Court asked whether there was any reason why judgment should not be pronounced. Because no sufficient cause to the
AND PROB/ contrary was shown, or appeared to the Court,the Court adjudged the defendant guilty as charged and convicted and ordered that:
  COMM    Pursuant to the Sentencing Reform Act of 1984, it is the judgment of the Court that the defendant is hereby committed to the
  ORDER   custody of the Bureau of Prisons to be imprisoned for a term o£


         THIRTY (30) MONTHS

         Upon release from imprisonment, the defendant shall be placed on supervised release for a term of3 years under the following terms
and conditions:

         1.         The defendant shall comply with the rules and regulations ofthe United States Probation Office and General Order OS-02,
                    with the exception of Standard Conditions 5, 6, and 14 of that order.

        2.          The defendant shall refrain from any unlawful use of a controlled substance. The defendant shall submit to one drug test
                    within 15 days of release from imprisonment and at least two periodic drug tests thereafter, not to exceed eight tests per
                    month, as directed by the Probation Officer.

        3.          The defendant shall not obtain ar possess any form of identification other than in his true legal name.

        4.          The defendant shall submit his or her person, property, house, residence, vehicle, papers, computers (as defined in 18 U.S.C.
                    § 1030(e)(1)), cell phones, other electronic communications or data storage devices ar media, office, or other areas under the
                    offender's control, to a search conducted by a United States Probation Officer or law enforcement officer. Failure to submit to
                    a search may be grounds for revocation. The defendant shall warn any other occupants that the premises may be subject to
                    searches pursuant to this condition. Any search pursuant to this condition will be conducted at a reasonable time and in a
                    reasonable manner upon reasonable suspicion that the defendant has violated a condition of his supervision and that the areas
                    to be searched contain evidence of this violation.

                    The defendant shall not associate with anyone known to him to be a Crazy Rider gang member.

        6.          The defendant shall cooperate in the collection of a DNA sample from the defendant.

        It is ordered that the defendant shall pay to the United States a special assessment of$100, which is due immediately.



CR-104(wpd 10/15)                                JUDGMENT &PROBATION/COMMITMENT ORDER                                                     Page 1 of4
 USA vs.     Efren Joshua Hernandez                                                        Docket No.:        2:17-cr-00403-SV W



         Pursuant to Guideline § SE1.2(a), all fines are waived as the Court fords that the defendant has established that he is unable to pay and
         is not likely to become able to pay any fine.

         The defendant is advised of his rights on appeal.


 In addition to the special conditions of supervision imposed above, it is hereby ordered that the Standard Conditions of Probation and
 Supervised Release within this judgment be imposed. The Court may change the conditions of supervision, reduce or extend the period of
 supervision, and at any time during the supervision period or within the maximum period permitted by law, may issue a warrant and revoke
 supervision for a violation occurring during the supervision period.




                    ~/J
           Date                                                                STEPH           . WILS N, U. S. District udge

 It is ordered that the Clerk deliver a copy of this Judgment and Probation/Commitment Order to the U.S. Marshal or other qualified officer.


                                                                               Clerk, U.S. District Court

                                                               _        .'~_

                                                                   ~~
              /~~~~-; 20/                            ~.,~~,,
                                                        a ~~
                                                       ~;                       /_

           Filed ,ate                                ~i'~3~~ ~:a                epu




 The defendant shall comply with the standard conditions that have been adopted by this court (set forth below).

                                STANDARD CONDITIONS OF PROBATION AND SUPERVISED RELEASE

                                While the defendant is on probation or supervised release pursuant to this judgment:

 1.   The defendant shall not commit another Federal, state or local crime;             10.    the defendant shall not associate with any persons engaged in criminal
 2.   the defendant shall not leave the judicial district without the written                  activity, and shall not associate with any person convicted ofa felony
      permission ofthe court ar probation officer;                                             unless granted permission to do so by the probation officer;
 3.   the defendant shall report to the probation officer as directed by the            1 1.   the defendant shall permit a probation officer to visit him or her at any
      court or probation officer and shall submit a truthful and complete                      time at home or elsewhere and shall permit confiscation of any
      written report within the first five days of each month;                                 contraband observed in plain view by the probation officer;
 4.   the defendant shall answer truthfully all inquiries by the probation              12.    the defendant shall notify the probation officer within 72 hours of
      officer and follow the instructions of the probation officer;                            being arrested or questioned by a law enforcement officer;
 5.   the defendant shall support his or her dependents and meet other                  13.    the defendant shall not enter into any agreement to act as an informer
      family responsibilities;                                                                 or a special agent ofa law enforcement agency without the permission
 6.   the defendant shall work regularly at a lawful occupation unless                         of the court;
      excused by the probation officer for schooling, training, or other                14.    as directed by the probation officer, the defendant shall notify third
      acceptable reasons;                                                                      parties of risks that may be occasioned by the defendant's criminal
 7.   the defendant shall notify the probation officer at least 10 days prior                  record or personal history or characteristics, and shall permit the
      to any change in residence or employment;                                                probation officer to make such notifications and to conform the
 8.   the defendant shall refrain from excessive use ofalcohol and shall not                   defendant's compliance with such notification requirement;
      purchase, possess, use, distribute, or administer any narcotic or other           15.    the defendant shall, upon release from any period of custody, report
      controlled substance, or any paraphernalia related to such substances,                   to the probation officer within 72 hours;
      except as prescribed by a physician;                                              16.    and, for felony cases only: not possess a fireann, destructive device,
 9.   the defendant shall not frequent places where controlled substances                      or any other dangerous weapon.
      are illegally sold, used, distributed or administered;




CR-104(wpd 10/15)                                   Ji7DGMENT &PROBATION/COMMITMENT ORDER                                                                     Page 2 of4
 USA vs.    Efren Joshua Hernandez                                             Docket No.:     2:17-cr-00403-SVW


     ❑      The defendant will also comply with the following special conditions pursuant to General Order O1-OS (set forth below).


                STATUTORY PROVISIONS PERTAINING TO PAYMENT AND COLLECTION OF FINANCIAL SANCTIONS

           The defendant shall pay interest on a fine or restitution of more than $2,500, unless the court waives interest or unless the fine or
 restitution is paid in full before the fifteenth(15`h)day after the date ofthejudgment pursuant to 18 U.S.C. §3612(fl(1). Payments may be subject
 to penalties for default and delinquency pursuant to 18 U.S.C. §3612(g). Interest and penalties pertaining to restitution, however, are not
 applicable for offenses completed prior to Apri124, 1996.

          If all or any portion of a fine or restitution ordered remains unpaid after the termination of supervision, the defendant shall pay the
 balance as directed by the United States Attorney's Office. 18 U.S.C. §3613.

          The defendant shall notify the United States Attorney within thirty (30) days of any change in the defendant's mailing address or
 residence until all fines, restitution, costs, and special assessments are paid in full 18 U.S.C. §3612(b)(1)(F).

         The defendant shall notify the Court through the Probation Office, and notify the United States Attorney of any material change in the
 defendant's economic circumstances that might affect the defendant's ability to pay a fine or restitution, as required by 18 U.S.C. §3664(k). The
 Court may also accept such notification from the government or the victim, and may, on its own motion or that of a party or the victim, adjust
 the manner of payment of a fine or restitution-pursuant to 18 U.S.C. §3664(k). See also 18 U.S.C. §3572(d)(3) and for probation 18 U.S.C.
 §3563(a)(7).

          Payments shall be applied in the following order:

                     Special assessments pursuant to 18 U.S.C. §3013;
                     Restitution, in this sequence (pursuant to 18 U.S.C. § 3664(1), all non-federal victims must be paid before the United
                     States is paid):
                            Non-federal victims (individual and corporate),
                            Providers of compensation to non-federal victims,
                            The United States as victim;
                     Fine;
                     Community restitution, pursuant to 18 U.S.C. §3663(c); and
                     Other penalties and costs.

                              SPECIAL CONDITIONS FOR PROBATION AND SUPERVISED RELEASE

          As directed by the Probation Officer, the defendant shall provide to the Probation Officer:(1)a signed release authorizing credit report
 inquiries;(2)federal and state income tax returns or a signed release authorizing their disclosure; and(3)an accurate financial statement, with
 supporting documentation as to all assets, income and expenses ofthe defendant. In addition,the defendant shall not apply for any loan or open
 any line of credit without prior approval of the Probation Officer.

           The defendant shall maintain one personal checking account. All ofdefendant's income,"monetary gains," or other pecuniary proceeds
 shall be deposited into this account, which shall be used for payment of all personal expenses. Records ofall other bank accounts, including any
 business accounts, shall be disclosed to the Probation Officer upon request.

         The defendant shall not transfer, sell, give away, or otherwise convey any asset with a fair market value in excess of $500 without
 approval ofthe Probation Officer until all financial obligations imposed by the Court have been satisfied in full.

                               These conditions are in addition to any other conditions imposed by this judgment.




CR-104(wpd 10/15)                              JUDGMENT &PROBATION/COMMITMENT ORDER                                                      Page 3 of4
 USA vs.      Efren Joshua Hernandez                                            Docket No.:       2:17-cr-00403-SVW




                                                                     RETURN

 I have executed the within Judgment and Commitment as follows:
 Defendant delivered on                                                                      to
 Defendant noted on appeal on
 Defendant released on
 Mandate issued on
 Defendant's appeal determined on
 Defendant delivered on                                                                      to
      at
      the institution designated by the Bureau ofPrisons, with a certified copy ofthe within Judgment and Commitment.

                                                                     United States Marshal


                                                              By
             Date                                                   Deputy Marshal




                                                                 C~1~1.71Y1y[NYYJ~

 I hereby attest and certify this date that the foregoing document is a full, true and correct copy ofthe original on file in my office, and in my
 legal custody.

                                                                    Clerk, U.S. District Court




             Filed Date                                             Deputy Clerk




                                                FOR U.S. PROBATION OFFICE USE ONLY


Upon a finding of violation of probation or supervised release, I understand that the court may(1)revoke supervision,(2)extend the term of
supervision, and/or(3) modify the conditions of supervision.

           These conditions have been read to me. I fully understand the conditions and have been provided a copy ofthem.


       (Signed)
               Defendant                                                             Date




                    U. S. Probation Officer/Designated Witness                       Date




CR-104(wpd 10/15)                               JUDGMENT &PROBATION/COMMITMENT ORDER                                                       Page 4 of4
